DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species 
Vehicle Support Assembly with Four Posts, or
Vehicle Support Assembly with Two Posts
The species are independent or distinct because these species are not obvious variants of each other based on the current record. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claims 1 and 15 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The search for the location of a vehicle support assembly with four posts and a vehicle support assembly with two posts would be very different.  The search for the location of a vehicle support assembly with two posts would require a narrower, text-based search through a more limited number of subclasses, while the location of a vehicle support assembly with four posts would require a broader, more visual search through many classes/subclasses. Performing these two individualized searches would be overly burdensome on the examiner.

Additionally, if the invention of Species I (Vehicle Support Assembly with Four Posts) is chosen, then one of the following Sub-Species must be elected:
A. 	Pivoting Support Posts attached to the runways, or
B.	Non-Pivoting Support Posts detachable from the runways
The species are independent or distinct because these species are not obvious variants of each other based on the current record. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claims 1 and 15 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The search for the location of pivoting support posts attached to the runways and non-pivoting Support Posts detachable from the runways would be very different.  The search for the location of pivoting support posts attached to the runways would require a narrower, text-based search through a more limited number of subclasses, while the location of non-pivoting Support Posts detachable from the runways would require a broader, more visual search through many classes/subclasses. Performing these two individualized searches would be overly burdensome on the examiner.

Additionally, if the invention of Sub-Species A (Pivoting Support Posts attached to the runways) is chosen, then one of the following Sub-Species must be elected:
a1	Support Posts are stationary, or
a2	Support Posts are movable 

The species are independent or distinct because these species are not obvious variants of each other based on the current record. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claims 1 and 15 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The search for the location of support posts are stationary and support posts are movable would be very different.  The search for the location of support Posts are movable would require a narrower, text-based search through a more limited number of subclasses, while the location of support Posts are stationary would require a broader, more visual search through many classes/subclasses.  Performing these two individualized searches would be overly burdensome on the examiner.

Additionally, if the invention of Sub-Species A (Pivoting Support Posts attached to the runways) is chosen, then one of the following Sub-Species must be elected:
a3	Horizontal Brace attached to support members, or
a4	No Horizontal Brace attached to support members

The species are independent or distinct because these species are not obvious variants of each other based on the current record. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claims 1 and 15 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The search for the location of horizontal brace attached to support members and no horizontal brace attached to support members would be very different.  The search for the location of horizontal brace attached to support members would require a narrower, text-based search through a more limited number of subclasses, while the location of no horizontal brace attached to support members would require a broader, more visual search through many classes/subclasses.  Performing these two individualized searches would be overly burdensome on the examiner.

Additionally, if the invention of Sub-Species B (Non-Pivoting Support Posts detachable from the runways) is chosen, then one of the following Sub-Species must be elected:
b1	Telescoping support posts attached to the runway, or
b2	Telescoping support posts not attached to the runway
The species are independent or distinct because these species are not obvious variants of each other based on the current record. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claims 1 and 15 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The search for the location of telescoping support posts attached to the runway and telescoping support posts not attached to the runway would be very different.  The search for the location of telescoping support posts attached to the runway would require a narrower, text-based search through a more limited number of subclasses, while the location of telescoping support posts not attached to the runway would require a broader, more visual search through many classes/subclasses.  Performing these two individualized searches would be overly burdensome on the examiner.

Finally, if the invention of Species II (Vehicle Support Assembly with Two Posts) is chosen, then one of the following Sub-Species must be elected:
C. 	Single Column Post with facing plate, or
D.	Single Column Post without facing plate
The species are independent or distinct because these species are not obvious variants of each other based on the current record. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, at least claims 1 and 15 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The search for the location of single Column Post with facing plate and single Column Post without facing plate would be very different.  The search for the location of single Column Post with facing plate would require a narrower, text-based search through a more limited number of subclasses, while the location of single Column Post without facing plate would require a broader, more visual search through many classes/subclasses. Performing these two individualized searches would be overly burdensome on the examiner.
To summarize Applicant is required to elect:
	Either Species I or II 
		If Species I is elected, Either Sub-Species A or B 
If Sub-Species A is elected, either sub-species a1 or a2 and either sub-species a3 or a4 
If Sub-Species B is elected, either Sub-species b1 or b2
		If Species II is elected, Either Sub-Species C or D

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723